EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 9, line 3, after the second occurrence of “mode”, a comma --,--  was inserted.
 
In claim 14, line 4, between the second occurrence of “mode” and “a”, a comma 
--,--  was inserted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, discloses a surgical robotic system comprising, inter alia: a robotic grasper having two jaws; a user interface device (UID); and one or more processors communicatively coupled to the UID and the robotic grasper, wherein the one or more processors are configured to control operation of the robotic grasper in accordance with user input from the UID while teleoperation mode is engaged, prevent the UID from controlling the robotic grasper while the system is in a non-teleoperation mode, and perform the following operations while the system is in the non-teleoperation mode: detect a directive to engage or re-engage the teleoperation mode; receive a sequence of detected user actions through the UID; determine that, as a result of the sequence of detected user actions, the UID matches a jaw angle between the two jaws or a grip force affected by the two jaws of the robotic grasper; and transition the surgical robotic system into the teleoperation mode.
With respect to base claim 9, none of the prior art of record, alone or in combination, discloses a method of re-engaging teleoperation for a surgical robotic system, the method comprising, inter alia, the following operations while the system is in a non-teleoperation mode, wherein in the non-teleoperation mode, a robotic grasper is not being controlled by the system to follow a UID of the system: detecting, by one or more processors communicatively coupled to the UID and to the robotic grasper, a directive to re-engage teleoperation; executing, by the one or more processors, a state machine having a plurality of states; receiving a sequence of user actions through the UID that cause the state machine to transition between the plurality of states; wherein, responsive to determining that the state machine has reached a state corresponding to the UID matching a jaw angle or a grip force of the robotic grasper, the surgical robotic system is engaged in teleoperation.
With respect to base claim 14, none of the prior art of record, alone or in combination, discloses a method for engaging teleoperation of a surgical robotic system, performed by the surgical robotic system, the method comprising, inter alia, the following operations while the surgical robotic system is not in a teleoperation mode, wherein in the teleoperation mode a robotic end effector is controlled by user inputs received from a UID: detecting a directive to engage the teleoperation mode; receiving a sequence of user actions through the UID; and determining that, as a result of the sequence of user actions, the UID matches a position of, or a grip force affected by, the robotic end effector; wherein the surgical robotic system is transitioned into the teleoperation mode, as a result of the determining the UID matches the position or the grip force of the robotic end effector.
For comparison to the present invention, prior-art reference Gerbi et al. (U.S. Pat. No. 6,587,750), for example, discloses a method of re-engaging teleoperation for a surgical robotic system, the method comprising, inter alia, the following operations: detecting, by one or more processors communicatively coupled to a UID and a robotic grasper, a directive to re-engage teleoperation; executing, by the one or more processors, a state machine having a plurality of states; receiving a sequence of user actions through the UID that cause the state machine to transition between the plurality of states; and engaging the surgical robotic system in teleoperation.  However, Gerbi et al. do not disclose that the aforementioned operations are performed while the system is in a non-teleoperation mode, wherein in the non-teleoperation mode, the robotic grasper is not being controlled by the system to follow the UID.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771